OPINION — AG — AN INDIVIDUAL WHO HAS BEEN CONVICTED OF A FELONY, BUT WHO SUBSEQUENTLY IS GRANTED A FULL AND FREE PARDON OF THE SAID OFFENSE, RESTORING UNTO HIM ALL THE RIGHTS OF CITIZENSHIP, AT EITHER THE STATE OR PRESIDENTIAL LEVEL, WOULD NOT BE PROHIBITED FROM BEING LICENSED AS A PROPERTY AND CASUALTY INSURANCE AGENT OR SOLICITOR BY THE PROVISIONS OF 36 O.S. 1967 Supp., 1309 [36-1309](8). WE ARE NOT HEREIN ANSWERING THE QUESTION OF WHETHER A PARDON LESS THAN A FULL AND FREE PARDON RESTORING ALL RIGHTS OF CITIZENSHIP IS SUFFICIENT TO EXEMPT A FORMER FELONY OF SECTION 1309(8) SINCE IT DEPENDS UPON THE CONDITIONS, LIMITATIONS AND RESTRICTIONS SET OUT IN THE PARDON. CITE: ARTICLE V, SECTION 18  (DALE CROWDER)